Filed 3/18/21 P. v. Burton CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077855

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD212531)

 RAYSHEON MARQUISE BURTON,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
David M. Gill, Judge. Affirmed.
         Mary Woodward Wells, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2009, a jury convicted Raysheon Marquise Burton of first degree

murder (Pen. Code,1 § 187, subd. (a); count 1) and attempted premeditated
murder (§§ 187 and 664; count 2). The jury found Burton was armed with a




1        All further statutory references are to the Penal Code.
firearm (§ 12022, subd. (a)(1)), and personally discharged a firearm causing
death or great bodily injury (§ 12022.53, subds. (b), (c), and (d)).
      Burton was sentenced to an indeterminate term of 75 years to life in
prison.
      Burton appealed and this court affirmed his convictions in an
unpublished opinion. (People v. Burton (Jan. 13, 2012, D056818) [nonpub.
opn.].)
      In March 2019, Burton filed a petition for resentencing under
section 1170.95. The court appointed counsel, received briefing, and reviewed
the record of conviction. The court denied the petition by written order which
found the record established Burton was the shooter who killed the victim.
      Burton filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has been unable to identify any
arguable issue for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Burton the opportunity to
file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      The facts of the offenses are fully set forth in our prior opinion. We
decline to repeat them here. (People v. Burton, supra, D056818.)
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues which were considered in
evaluating the potential merits of this appeal:




                                         2
      1. Whether the petition provided the necessary facts or explanation
why Burton “could not be convicted of first or second degree murder because
of changes to Section 188 or 189 made effective January 1, 2019”;
      2. Whether the verdicts made clear Burton was either the actual killer,
aided and abetted the actual killer while harboring the intent to kill, or was a
major participant in the shooting and acted with reckless indifference to
human life; and
      3. Whether the trial court properly considered the record of conviction,
including the appellate opinion in determining his eligibility for resentencing.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Burton on this appeal.
                                DISPOSITION
      The order denying Burton’s petition for resentencing under
section 1170.95 is affirmed.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




DATO, J.




GUERRERO, J.




                                       3